        Case 1:17-cv-00859-WHA-CSC Document 87 Filed 04/28/21 Page 1 of 1




                         IN THE DISTRICT COURT OF THE UNITED STATES
                           FOR THE MIDDLE DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

ANDRE D. FLAGG                               )
                                             )
           Petitioner,                       )
                                             )
v.                                           )        CASE NO. 1:17-cv-859-WHA-CSC
                                             )
K. MOORE, et. al.,                           )
                                             )


                                       ORDER

     Before the court is the Magistrate Judge’s Report and Recommendation filed January

25, 2021 (Doc. 80) to which no objections have been filed. Based upon an independent

and de novo review of the Recommendation, see 28 U.S.C. § 636(b), it is ORDERED

that:

1. The Recommendation of the Magistrate Judge is ADOPTED;

2. Defendants’ motion to dismiss and for summary judgment are GRANTED;

3. This case is DISMISSED with prejudice;

4. No costs are taxed.

     A separate Final Judgment will be entered in accordance with this order.

        Done this 28th day of April, 2021.


                                   /s/ W. Harold Albritton           .
                                   SENIOR UNITED STATES DISTRICT JUDGE
